SABERS, Justice
(dissenting).
This case and the “trespass” and “resulting damages, if any” are almost entirely caused by Walkers’ failure to record their deed in the Brule County Register of Deed’s office. If they had recorded their deed to this unoccupied land, that fact would have shown on the abstract and Hilltop Irrigation could have proceeded to obtain its right-of-way for irrigation purposes.
In addition, SDCL 5-4-2 provides in part that:
... any person holding a valid water right under statutes of this state [is granted] a right-of-way for the construction ... over all school and public land now and hereafter belonging to the state, when constructed by authority of the commissioner of school and public lands. All conveyances and contracts of sale of school and public lands shall contain a reservation of such right-of-way.
Apparently, consent to such construction was routinely given by the commissioner of school and public lands. The trial court applied this statute to the facts of this case and stated that Walkers’ title was subject to the reservation of a right-of-way for defendant’s construction and maintenance *525of an irrigation system, i.e., an irrigation and access road. The trial court held:
Although SDCL 5-4-2 refers to this construction being done with the authorization of the commissioner of school and public lands, it is the court’s determination that Defendant’s failure to seek authorization from the aforesaid commissioner was merely a procedural omission and had no effect on the Defendant’s right to an easement across Plaintiff’s property.
Therefore, Plaintiff’s request for in-junctive relief and/or damages is denied. For these reasons and because the deed Walkers received contained this reservation of a right-of-way for irrigation, I would affirm the circuit court decision.
If this ease is reversed and remanded, as suggested by the majority opinion, damages, if any, should be permitted only to the extent that the construction and placement of the irrigation system and access road was unreasonable or exceeded the norm.